t c memo united_states tax_court patrick e catalano petitioner v commissioner of internal revenue respondent docket no filed date p a lawyer and owner of a law firm purchased a residence in which he financed in part by a nonrecourse loan secured_by a lien on the residence in p was named as a defendant in a number of law suits arising from his law practice and filed for ch bankruptcy protection in date the bankruptcy court released p’s residence from the automatic_stay imposed by the bankruptcy later that year the lender foreclosed on p’s residence held at the time of foreclosure p’s residence belonged to him not the bankruptcy_estate thus p is deemed to have paid all of the accrued and unpaid mortgage interest on the nonrecourse indebtedness held further p’s personal bankruptcy was proximately caused by liabilities arising from his law firm thus he may deduct an allocable portion of his bankruptcy fees as a business_expense under sec_162 sec_3 held further p is not liable for an accuracy-related_penalty under sec_6662 i r c because he acted with reasonable_cause and in good_faith - - patrick e catalano pro_se margaret s rigg for respondent memorandum findings_of_fact and opinion laro judge this is a proceeding for redetermination of a deficiency in income_tax and penalties for petitioner's tax_year as set forth below year deficiency sec_6662 penalty dollar_figure dollar_figure ' we must determine the following issues after concessions whether a deduction for mortgage interest of dollar_figure claimed by petitioner in connection with the foreclosure of his residence is allowable we hold he may deduct dollar_figure of this expense whether a deduction of dollar_figure claimed by petitioner for legal accounting and u s trustee's fees bankruptcy fees he paid in connection with his individual bankruptcy is allowable as an ordinary and necessary business_expense under sec_162 we hold he may deduct dollar_figure of this expense whether petitioner is liable for the accuracy-related_penalty under sec_6662 for substantial_understatement of tax_liability we hold he is not ‘petitioner concedes an adjustment in the amount of dollar_figure which disallowed a loss claimed for the rental of one of his boats unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and exhibits submitted therewith are incorporated herein by this reference petitioner is an attorney who practiced law through his wholly owned corporation patrick eh catalano professional corp petitioner’s law firm during all relevant times the law firm had offices in san francisco and san diego california when petitioner filed his petition in this case he resided in san francisco california a foreclosure of petitioner’s residence in petitioner purchased a residential condominium in san francisco california petitioner’s residence for dollar_figure wells fargo bank wells fargo financed dollar_figure of the purchase_price secured_by a lien on petitioner’s residence petitioner ceased making payments of either interest or principal on the wells fargo note as of date in date petitioner and his law firm each filed a voluntary petition for bankruptcy under chapter in the u s bankruptcy court for the northern district of california bankruptcy court at the time petitioner filed his bankruptcy q4e- petition he owned two homes his san francisco residence and a second home in san diego california petitioner’s san diego home was sold by the bankruptcy_estate for an amount exceeding the outstanding mortgage on the property as a result of the filing of petitioner’s individual bankruptcy an automatic_stay was imposed against the property of the bankruptcy_estate in accordance with u s c sec_362 in date wells fargo moved the bankruptcy court for relief from the automatic_stay and requested permission to conduct a trustee’s sale of petitioner’s san francisco residence petitioner opposed the relief from stay on the ground that the property had a value substantially greater than the outstanding debt on date the bankruptcy court granted wells fargo’s motion for relief from the stay on date wells fargo filed a notice of default on the deed_of_trust on petitioner’s residence one day later petitioner listed his residence for sale with a broker and on date petitioner entered into a contract to sell the property subject_to the bankruptcy court’s approval sometime thereafter the buyer backed out of the sale on date wells fargo filed a notice of trustee's sale on date the trustee under the deed_of_trust conducted a trustee’s sale of petitioner’s residence the foreclosure at which wells fargo purchased the property with a bid of dollar_figure at foreclosure there remained an outstanding - - principal balance of dollar_figure on petitioner's mortgage ’ on date petitioner received a discharge and his bankruptcy was closed by final decree no federal_income_tax returns were ever filed for petitioner’s bankruptcy_estate for b bankruptcy fees petitioner reported a nonpassive loss in the amount of dollar_figure on schedule e supplemental income and loss of his federal_income_tax return attributable to his business_interest in macat automotive group macat macat was an s_corporation owned by petitioner at some time prior to that operated an automobile dealership macat ceased doing business in the last federal_income_tax return filed for macat was for its taxable_year the figure petitioner deducted as an macat loss represented legal accounting and u s trustee's fees bankruptcy fees petitioner claims he paid in the course of his individual bankruptcy proceedings in opinion issue l mortgage interest_deduction a entity entitled to deduction whether petitioner may deduct the interest_paid in the foreclosure of his residence requires that we first determine the debt at issue in this case was secured under a deed_of_trust however the terms mortgage and deed_of_trust will be used interchangeably herein as they were in the testimony at the trial and in the briefs -- - whether he or the bankruptcy_estate bore the tax consequences of the foreclosure respondent argues that petitioner’s residence was property of the bankruptcy_estate at the time of the foreclosure and thus any interest_paid in the foreclosure was deductible solely by the estate petitioner argues that the property was removed from the estate when the bankruptcy court granted wells fargo’s request for a relief from stay a bankruptcy_estate is created as a separate taxable entity upon the filing by an individual of a chapter bankruptcy petition see sec_1398 the estate comprises all legal and equitable interests of the debtor in property see u s c sec_541 ’ petitioner argues that his residence was effectively abandoned by the estate when the bankruptcy court granted wells fargo’s motion for a relief from stay both parties agree that the disposition of property abandoned by a trustee in bankruptcy will produce no tax consequences for the bankruptcy_estate see sec_1398 was added by sec a of the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3389 and is applicable to bankruptcy cases commencing on or after date see bergman v commissioner tcmemo_1985_256 u s c sec_541 provides in relevant part a the commencement of a case under sec_301 sec_302 or sec_303 of this title creates an estate such estate is comprised of all the following property wherever located and by whomever held all legal or equitable interests of the debtor in property as of the commencement of the case in re olson 930_f2d_6 8th cir however respondent asserts that the lifting of the automatic_stay without more is not an abandonment some courts have indicated that a lifting of a stay in and of itself does not necessarily remove property from a bankruptcy_estate see in re b s livingston co bankr d n j in re nebel bankr bankr d neb in re cordry bankr d kan in re oakes bankr bankr n d ohio in re ridgemont apartment associates bankr bankr n d ga other courts indicate that granting relief from the automatic_stay is itself an abandonment or otherwise removes bankruptcy court jurisdiction over the subject property see in re olympia holding corp bankr n m d fla in re hood bankr bankr e d va affd bankr e d va in re griggs bankr bankr w d mo in re fisher bankr bankr m d n c petitioner’s argument is bolstered by the holding in 822_f2d_859 9th cir in wilson the bankruptcy court granted a lessor relief from the automatic_stay to commence state court proceedings to recover possession of property from a bankrupt lessee the lessee later petitioned the state court for relief from forfeiture of the lease after the petition was removed to the federal district --- - court the latter court dismissed the petition on the ground that the relief sought was within the exclusive jurisdiction of the bankruptcy court the court_of_appeals for the ninth circuit reversed holding that by lifting the automatic_stay the bankruptcy court relinquished any subject matter jurisdiction it had over the lessee’s right to seek reinstatement of the lease see id pincite venue for an appeal of the instant case would be the ninth circuit we hold that the relief from stay as to petitioner’s residence was an abandonment whereby the property effectively reverted to petitioner as a result petitioner and not the bankruptcy_estate must take into account the tax consequences of the foreclosure of petitioner’s residence b amount of interest deemed paid petitioner asserts that because the fair_market_value of his residence at the time of the foreclosure was higher than the principal and interest due he was deemed to have paid the accrued mortgage interest in the foreclosure sale respondent counters that the fair_market_value of petitioner’s residence was less than the outstanding mortgage principal and thus the foreclosure produced no proceeds that could be allocated to an interest payment moreover in granting the relief from stay in the present case the bankruptcy court rejected petitioner’s argument that his residence had equity which could be recovered by the estate see in re olympia holding corp bankr n m d fla a bankruptcy court loses jurisdiction over property upon the lifting of the stay when there is no possibility a surplus will remain --- - under the facts of this case both parties err by looking to the fair_market_value of the property to determine the amount of interest petitioner is deemed to have paid importantly respondent concedes that the wells fargo note was either nonrecourse or treated as nonrecourse under california law therefore as we shall explain fair_market_value is a neutral factor in the determination of the amount of interest petitioner is deemed to have paid in the foreclosure of his residence ’ a foreclosure sale in which the collateral is repossessed from the debtor constitutes a taxable sale_or_exchange by the debtor of the encumbered property see 311_us_504 estate of delman v commissioner t c the debtor’s gain_or_loss in the transaction is measured by the difference between the amount_realized in the disposition of the property and the debtor’s basis in the property see 331_us_1 when as here a debtor sells or disposes of property encumbered by a nonrecourse obligation the amount_realized by the debtor includes the full outstanding balance of the nonrecourse debt even if the liabilities exceed the fair_market_value of the property see 461_us_300 sec_1 ‘california is an antideficiency jurisdiction that prohibits lenders from seeking a judgment against borrowers with respect to a purchase_money_mortgage see calif civ proc code sec 580b west 74_tc_970 ‘we thus make no specific finding as to fair_market_value - c example income_tax regs moreover the amount_realized on the disposition of property subject_to nonrecourse debt may include both the principal balance and accrued interest see 856_f2d_1169 8th cir affg 86_tc_655 rejecting the government’s argument that interest should be included in the amount_realized only where such interest was included in the taxpayer’s depreciable cost_basis thus the amount petitioner realized upon the disposition of his residence in foreclosure included both the principal indebtedness and the interest that had accrued as of the foreclosure date the inclusion of the accrued interest in the amount_realized is determinative of whether petitioner is deemed to have paid the interest in foreclosure we have held that where a liability is extinguished in exchange for an asset the transaction is treated as if the transferor had sold the asset for cash_equivalent to the amount of the debt and had applied the cash to the payment of the debt unigue art manufacturing co v commissioner 8_tc_1341 citing 47_bta_84 because the amount petitioner realized in the foreclosure of his residence included both principal and accrued interest he is respondent makes no suggestion that this was not a genuine debt obligation see eg 544_f2d_1045 9th cir denying an interest_deduction with respect to an indebtedness that was not genuine affg 64_tc_752 appropriately deemed to have paid the interest in the disposition of his residence respondent contends that our holding in lackey v commissioner tcmemo_1977_213 requires that the fair_market_value of foreclosed property exceed the principal indebtedness before any amount can be allocated to interest in lackey the taxpayer claimed a deduction for interest_paid on the disposition in foreclosure of property he conceded had a value lower than the outstanding indebtedness the taxpayer argued that he was nevertheless entitled to an interest_deduction because state law required that partial payments on indebtedness be allocated first to interest and then to principal we denied the deduction based on precedent holding the interest first rule to be inapplicable where the debtor is insolvent respondent’s reliance on lackey is nevertheless misplaced because the case involved a recourse loan ’ and thus was governed by different principles of realization more relevant to our analysis is our holding in harris v commissioner tcmemo_1975_125 affd without published opinion 554_f2d_1068 9th cir which like the transaction at issue involved the deemed payment of interest in we stated in lackey v commissioner t c memo that there was little likelihood that the lender would receive any payments from petitioners other than the proceeds from the foreclosure sales emphasis added had the debt been nonrecourse the bank would have had no opportunity to seek payments other than from the proceeds of the foreclosure sales -- the foreclosure of property secured_by a nonrecourse loan the taxpayer in harris owned a one-half interest in an apartment building that he lost ina foreclosure sale in the months leading up to the foreclosure the holder of the second trust deed the lienholder had paid the outstanding interest and taxes to the holder of the first trust deed the lienholder later foreclosed on the property we permitted the taxpayer to deduct the full amount of interest and taxes paid_by the foreclosing lienholder we similarly hold that petitioner is entitled to the interest_deduction here cc deductible amount of qualified_residence_interest respondent asserts that petitioner is entitled to no interest_deduction because petitioner has failed to establish the amount of accrued interest as of the foreclosure date while petitioner has introduced no single document reflecting this amount it is nevertheless determinable from the record as a whole the adjustable rate rider to the deed_of_trust indicates that the interest rate wells fargo charged to petitioner was a flexible rate with a floor of dollar_figure percent and a ceiling of dollar_figure although harris v commissioner tcmemo_1975_125 affd without published opinion 554_f2d_1068 9th cir was decided prior to 461_us_300 harris applied a similar analysis by including the total amount of the outstanding nonrecourse indebtedness in the amount_realized by the debtor in the foreclosure - - percent ’ the notice of trustee’s sale dated date specifies that a principal sum of dollar_figure had been outstanding since date at the rate of per cent per annum in the absence of any evidence to the contrary we presume that this rate remained in effect during the entire period from date the date of default to date the foreclosure date ’ thus prior to the foreclosure interest accrued at an annual rate of percent for a total of days while the principal_amount of the debt upon which the interest accrued was dollar_figure for debts incurred after date sec_163 restricts the residential mortgage interest_deduction to interest_paid on dollar_figure million of acquisition_indebtedness see pau v commissioner tcmemo_1997_43 petitioner’s mortgage was incurred on date thus using simple interest we determine that a total of dollar_figure ie dollar_figure x dollar_figure x in deductible_interest accrued prior to the foreclosure ’ ‘the rate was linked to changes in the rate established for certain negotiable_certificates of deposit as quoted by the federal reserve bank of new york ‘2the adjustable rate rider provides for the interest rate to be re-indexed every months beginning date asa result there would have been no change in the interest rate between date the date of the notice of trustee’s sale and date the foreclosure date additionally the notice of trustee’s sale gives no indication of any change having occurred on either date or date respondent first raised the sec_163 limitation in his continued issue deductibility of bankruptcy fees petitioner contends that he may deduct the bankruptcy fees he paid as ordinary and necessary business_expenses under sec_162 because his bankruptcy was caused by a combination of the failure of macat and the lawsuits stemming from his legal practice ordinary and necessary expenses paid_or_incurred during the year in carrying_on_a_trade_or_business are deductible under sec_162 however personal living or family_expenses are disallowed under sec_262 whether an expense is a deductible trade_or_business expense or a nondeductible personal living or family expense depends on the origin of the claims giving rise to the fees see 372_us_39 continued posttrial brief petitioner concedes that the limitation is applicable in this case but contends that this issue was raised too late for it to be properly considered we disagree t he commissioner does not necessarily forfeit his right to rely ona theory by failing to raise it at the preferred times ‘the basic consideration is whether the taxpayer is surprised and disadvantaged ’ stewart v commissioner f 2d 9th cir quoting 478_f2d_731 8th cir petitioner was not surprised or disadvantaged by respondent’s tardiness respondent placed the deductibility of the mortgage interest at issue when he denied petitioner’s deduction additionally sec_163 is an express statutory limitation that is mechanically applied and there are no underlying facts in dispute see levy v commissioner tcmemo_1991_646 permitting the irs to challenge the taxpayer’s method of calculating its depreciation deduction even though issue was first raised in the commissioner’s posttrial brief -- - petitioner argues that our holding in cox v commissioner tcmemo_1981_552 is applicable here to allow him to deduct his bankruptcy fees under sec_162 we agree in cox we found that taxpayers’ bankruptcy had been proximately caused by their business liabilities where dollar_figure out of dollar_figure or more than percent of the taxpayers’ liabilities in bankruptcy were attributable to their business creditors we held that an allocable portion of the bankruptcy fees was deductible as an ordinary and necessary business_expense under sec_162 see also scofield v commissioner tcmemo_1997_547 permitting taxpayer to deduct bankruptcy legal expenses where the debts listed in his bankruptcy petition related almost exclusively to his corporation here dollar_figure out of dollar_figure or dollar_figure percent of petitioner’s liabilities in bankruptcy was business this figure represents five lawsuits relating to petitioner’s businesses in which he was personally named as a defendant the claimants were as follows carbon beach property venture dollar_figure florin meadows i ii dollar_figure john schueler dollar_figure frank l margie hammersley dollar_figure and milton john ullman dollar_figure 'petitioner’s bankruptcy schedules report total liabilities of dollar_figure we exclude the mortgages on petitioner’s two homes in the amounts of dollar_figure and dollar_figure from his personal debts because they were nonrecourse and or fully collateralized and thus a bankruptcy discharge would not have affected their collectibility we also exclude the full dollar_figure indebtedness on petitioner’s office building from his business_debts because he did not establish that the loan was recourse and undersecured -- - liabilities ’ therefore we similarly find that petitioner’s bankruptcy was proximately caused by his business liabilities having determined that petitioner’s bankruptcy was proximately caused by the failure of his business we turn to determining what portion of the bankruptcy fees is deductible respondent argues that any allocation of the bankruptcy fees between business and personal pursuits should be based on the time spent by the attorneys accountants and trustee dealing with each of the bankruptcy liabilities we disagree we set forth a reasonable method of allocation in cox v commissioner supra under which we allowed the taxpayer to deduct a percentage of the bankruptcy fees paid equal to the ratio that the claims of the taxpayer’s business creditors bore to the total claims we do the same here and allow petitioner to deduct dollar_figure percent of his substantiated bankruptcy fees because petitioner substantiated that he paid a total of dollar_figure in bankruptcy fees in ’ he may deduct dollar_figure of these fees under sec_162 ie dollar_figure x ‘petitioner also cites his prior loss of dollar_figure million in macat as an additional significant contributing factor to his personal bankruptcy because petitioner failed to establish the actual timing or amount of this loss we limit our consideration to the liabilities listed in the bankruptcy schedules petitioner points to the docket sheets for the bankruptcy court proceedings as evidence that he paid bankruptcy fees in excess of dollar_figure the docket sheets reflect only that the court approved payment of the fees out of the bankruptcy_estate not that petitioner personally paid them petitioner has established that he personally paid only dollar_figure issue sec_6662 penalty respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 because he substantially understated his federal_income_tax see sec_6662 b sec_6662 imposes an accuracy-related_penalty equal to percent of an underpayment that is due to a substantial_understatement_of_income_tax petitioner will avoid this penalty if the record shows that his income_tax was not understated by the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 a the accuracy-related_penalty of sec_6662 is not applicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 such a determination is made by taking into account all facts and circumstances including the experience and knowledge of the taxpayer and his or her reliance on a professional tax adviser see sec_1 b income_tax regs the record demonstrates that petitioner acted reasonably with respect to reporting his income for his accountant testified that petitioner consulted with him and supplied him with the information necessary to prepare his return the accountant advised petitioner on what he believed was the correct reporting position of the items reported in the return and -- - petitioner relied on and followed that advice petitioner’s reliance on the accountant to prepare a correct return was reasonable we hold for petitioner on this issue we have considered all arguments in this case and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing and concessions decision will be entered under rule
